Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s amendment of the claims, filed on 03/17/2021, in response to the rejection of claims 1-20 from the non-final office action, mailed on 12/24/2020, by amending claims 1-3, 6, 13 and canceling claims 8, 17-18, is acknowledged and will be addressed below.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) The “the display panel vapor deposition mask assembly cooling system comprising: a mask cooling pipe” of Claim 1 should be “the vapor deposition mask assembly cooling system for the display panel comprising: a mask cooling pipe”.

(2) All the dependent claims including “The display panel vapor deposition mask assembly cooling system as claimed in claim…” should be “The vapor deposition mask plate for the display panel as claimed in claim…”.
Appropriate correction is required.

Claim interpretation
for a display panel” and “a mask cooling pipe, disposed in the vapor deposition mask plate for the display panel” of Claim 1,
The limitation “for a display panel” merely defines use of the vapor deposition mask, thus it is an intended used of an apparatus. In other words, use of the vapor deposition mask for a display panel processing, a solar cell panel processing, a memory processing, or other application processing, does not add a patentable weight to the vapor deposition mask itself, see the MPEP citations below. 
Consequently, when an apparatus of a prior art has a vapor deposition mask, it is sufficient to meet the limitation.

The same limitation of other claims, such as claim 13, will be examined in the same manner. 

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7, 9, 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 20100206222, hereafter ‘222), in view of Lin et al. (US 20060242967, hereafter ‘967).
Regarding to Claim 1, ‘222 teaches:
Here, to prevent deformation of the mask assembly 200 during the deposition process due to heat in the chamber 100, a coolant passage (not shown) may be formed in the mask frame 220 of the mask assembly 200. The coolant passage may provide a passage in which coolant, e.g., cooling water, etc., may flow to cool the mask assembly for a display panel, configured to dissipate heat from a vapor deposition mask assembly”);
The mask assembly 200, substrate S, and mask adhesion unit 300 (Fig. 1, [0038-0039], note the substrate is formed of glass, see [0006], and the mask adhesion unit includes magnetic assembly 320, see [0042], further as shown in Fig. 1, the mask assembly 200, as a whole, corresponds to a mask plate and the mask adhesion unit 300, as a whole, corresponds to a magnetic plate, the claimed “the vapor deposition mask assembly comprising a vapor deposition mask plate for the display panel, a glass substrate disposed above the vapor deposition mask plate, and a magnetic plate disposed above the glass substrate”);
A coolant passage (not shown) may be formed in the mask frame 220 of the mask assembly 200. The coolant passage may provide a passage in which coolant, e.g., cooling water, etc., may flow to cool the mask assembly 200 ([0041], note the passage clearly reads into a cooling pipe, further use of at least one loop of coolant pipe or tube in a plate is well-known in the art, for instance, see US 20140020628, hereafter ‘628, Fig. 6, [0033], the claimed “the display panel vapor deposition mask assembly cooling system comprising: a mask cooling pipe, disposed in the vapor deposition mask plate for the display panel, wherein cooling liquid is disposed in the mask cooling pipe and configured to cool the vapor deposition mask plate; wherein the mask cooling pipe is arranged along the frame such that a plurality of loops surround the plate member”).

(BOLD and ITALIC letter) of:
Claim 1: wherein the mask cooling pipe is arranged along the frame such that a plurality of loops surround the plate member.

‘967 is analogous art in the field of substrate processing apparatus ([0002]). ‘967 teaches the fluid channels 14 may extend through the chuck base 12 in a single loop or multi-loop configuration ([0016], note multi loop coolant channel is commonly known feature in the substrate processing art, for instance, see [0062] of US20100326600 and Figs. 2 and 6 of US20120118505). 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have configured the at least one loop of the coolant passage of ‘222, to be plural loops, for the purpose of improving the cooling effect.

Further note, regardless of existence of ‘967,
MPEP clearly guides mere duplication of the essential working parts of a device involves only routine skill in the art, see MPEP 2144.04.
‘967 clearly teaches at least one loop of coolant loop, therefore, making plural loops from the single loop does not requires a skill beyond an ordinary skill. 

Regarding to Claim 2,
‘222 further teaches a coolant passage 135 may be formed in the mask holder 130, and the coolant passage 135 may provide passage in which cooling water, etc., flows ([0041], note as discussed in above, again, the passage clearly reads into a cooling pipe, see also ‘628, Fig. 6, [0033], note the passage in the holder 130 is lower than the passage in the mask frame 220, the claimed “further comprising: a lower cooling pipe, wherein the cooling liquid is further disposed in the lower cooling pipe”).

Regarding to Claim 3,
‘222 further teaches a coolant passage 315, through which coolant, e.g., cooling water, etc., flows ([0044], note as discussed in above, the passage is a cooling pipe and further as shown in Fig. 1, the mask adhesion unit 300 including the magnetic assembly 320 is a magnetic plate, the claimed “further comprising: an upper cooling pipe, disposed in the magnetic plate, wherein the cooling liquid is further disposed in the upper cooling pipe and is configured to cool the magnetic plate”).

Regarding to Claim 4,
Figures of ‘222 does not explicitly shows an inlet end and an outlet of the coolant, however, emphasized again, ‘222 clearly teaches a coolant passage (not shown) may be formed in the mask frame 220 of the mask assembly 200. The coolant passage may 

Regarding to Claim 7,
‘222 teaches the mask assembly 200 may include the mask frame 220 having an opening and one or a plurality of pattern masks 210 extending to be fixed to the mask frame 220 ([0039]), and a coolant passage (not shown) may be formed in the mask frame 220 of the mask assembly 200. The coolant passage may provide a passage in which coolant, e.g., cooling water, etc., may flow to cool the mask assembly 200 ([0041], the claimed “wherein the vapor deposition mask plate comprises a plate member and a frame disposed around a periphery of the plate member; and the mask cooling pipe is disposed in the frame”).

Regarding to Claim 9,
‘222 teaches Each pattern mask 210 may have one or a plurality of slits (not shown) corresponding to the opening of the mask frame 220 so that a deposition material injected or evaporated from the deposition source 110 may be patterned and deposited on a substrate S ([0039], the claimed “wherein the plate member has a plurality of vapor deposition holes penetrating the plate member”).

Regarding to Claim 13,
Claims 1 and 7 include all the limitations of Claim 13. Therefore, claim 13 is rejected for substantially the same reason as claims 1 and 7 rejection above.

Regarding to Claims 14 and 19,
Claims 14 and 19 are rejected for substantially the same reason as claims 4 and 9 rejection above, because of the same feature in the claim.

Claims 5-6, 10-12, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘222 and ‘967, as being applied to Claims 1 and 13 rejection above, further in view of Inoue et al. (US 20100081355, hereafter ‘355).
Regarding to Claim 5,
‘222 and ‘967 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 5: wherein the inlet end and the outlet end of the mask cooling pipe are connected to a circulating pump such that the cooling liquid flows cyclically between the mask cooling pipe and the circulating pump.

‘355 is analogous art in the field of substrate processing apparatus (title). ‘355 teaches temperature control device 133, circulates the temperature-controlled temperature control medium through a circulating path formed by the pipelines 132a 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have connected a temperature control device, to the coolant passage of ‘222, for the purpose of circulating the coolant, thus cooling the mask to a target temperature (note when the temperature control device is connected to the coolant passage of ‘222, the joints of the passage with the pipelines of the temperature control device are inlet and outlet of the passage).

Regarding to Claim 6,
As discussed in the claim 5 rejection above, the cooling passage of ‘222 is connected with the temperature control device through pipelines, as shown in Fig. 2B of ‘355 (the claimed “wherein two connection pipes are disposed on the circulating pump and are connected to the inlet end and the outlet end of the mask cooling pipe respectively”);
‘355 further teaches the joints 131 and 130 can be connected by an operating mechanism (not shown) ([0077], thus, the combined apparatus of ‘222 and ‘355 also has joints between the inlet/outlet and the pipelines of the imported temperature control device (the claimed “and a distal end of each of the connection pipes to form an engaging section engaged with each of the inlet and outlet ends”).

(BOLD and ITALIC letter) of:
Claim 6: and a distal end of each of the connection pipes is shrunk to form an engaging section engaged with and inserted into each of the inlet and outlet ends.

However, it is well-known in the art that two pipes can be connected by various methods, for instance, by using a connector combining two pipes or by inserting one pipe into the other pipe (in this case, inserting portion of the one pipe has a reduced dimension such that the inserting portion can be easily inserted into the other pipe), see an example of the pipe connection in Figs. 1-3 of US 5921591, hereafter ‘591.

Consequently, even if the combined apparatus of ‘222 and ‘355 is silent about the missing feature of claim 6, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have connected the pipelines of the temperature control device, with the inlet and outlet of the coolant passage, by shrinking an end of the one pipe to be inserted, for the purpose of providing easy and tight fitting between the two pipe connection.

Regarding to Claim 10,
‘222 is silent about a shape of the mask, however, it is commonly well-known that a mask has a rectangular shape, for instance, see Fig. 1B of ‘355 or Fig. 3 of ‘628. Thus even if the ‘222 is silent about the shape, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have 
As discussed in the claim 1 and other dependent claim rejections above, ‘222 teaches the mask has the coolant passage including inlet and outlet (the claimed “the inlet end and the outlet end of the mask cooling pipe are located on one of the sides of the frame”).

Regarding to Claims 11-12,
‘222 teaches passages 315 and 135.
Teaching of the circulation of the coolant by a pump is discussed in the claim 5 rejection above, thus the teaching of the circulation of the coolant by a pump is clearly applicable to each of the passages 315 and 135 of ‘222.
Consequently, claims 11-12 are rejected for substantially the same reason as claims 4-5 rejection above (this reads into the claimed “wherein the lower cooling pipe comprises an inlet end and an outlet end, the cooling liquid in the lower cooling pipe flows along the lower cooling pipe from the inlet end to the outlet end; the inlet end and the outlet end of the lower cooling pipe are connected to a lower pump such that the cooling liquid cyclically flows between the lower cooling pipe and the lower pump” of Claim 11, and “wherein the upper cooling pipe comprises an inlet end and an outlet end, 

Regarding to Claims 15-16 and 20,
Claims 15-16 and 20 are rejected for substantially the same reason as claims 5-6 and 10 rejection above, because of the same feature in the claims.

Response to Arguments
Applicant’s arguments filed on 03/17/2021 have been fully considered but they are not convincing in light of the new ground of rejection above.
In regards to the claim interpretation above, applicant argues that applicant amends Claim 1 to further specify that the vapor deposition mask assembly cooling system is for a display panel, the vapor deposition mask plate is for the display panel such that the mask cooling pipe disposed in the vapor deposition mask plate is also adapted for the display panel. Therefore, "display panel" gives patentable weight to the mask cooling pipes of the vapor deposition mask assembly cooling system of Claim 1, see the last paragraph of page 5. 
This argument is found not persuasive. 
The examiner maintains the “for a display panel” is an intended use of an apparatus, see the claim interpretation above. Emphasized again, the “display panel” is a product obtained by use of the claimed apparatus, not a structural commencement 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718